DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:
In claim 1, line 6, ‘the sensor’ should read ‘the thermal sensor’.
Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “medication delivery device” in claims 1, 5, 6, 9, 10, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4 and 5 recites the limitation “the medication” in line 4 of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the claims are rejected for being indefinite.
Claim 14 recites “at least one injection site”, and it is unclear whether that refers to the same element as “an injection site” in claim 1.  Therefore, the claim is rendered indefinite and is rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 11-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronfeld (US 20100049126 A1, cited by applicant).
(Fig. 5, element 24) for use with a medication delivery device (Fig. 4, element 10), comprising: 
a thermal sensor (Fig. 4, element 26) configured to be applied to the skin of a patient and proximal to an injection site (Fig. 4 and Paragraph 0135:  “Temperature sensor 26 may be connected to a microprocessor 28 that interprets the temperature sensed by sensor 26 and signals the medical practitioner if there is sufficient cooling for virtually painless injection”) and to sense a change in temperature of the patient at the injection site (Paragraph 0139:  “the initial temperature T.sub.iPCCP of the PCCP, the pressure P1 which is applied by the PCCP, the final temperature T.sub.D at Depth D, the cooling rate .DELTA.T/dt or any combination thereof”) and output corresponding sensor data (Paragraph 0135:  “temperature sensor 26 may be connected to a microprocessor 28 that interprets the temperature sensed by sensor 26”); and 
a processing device configured to receive the sensor data from the sensor (Paragraph 0135:  “temperature sensor 26 may be connected to a microprocessor 28 that interprets the temperature sensed by sensor 26”) and perform a designated operation when the processing device determines from the sensor data that the patient's temperature sensed at the injection site has changed by a designated amount relative to administration of an injection (Paragraph 0135:  “This predetermined (or selectively programmed) value is can be on the temperature of the PCCP 18 or on the temperature of the skin 17. If the predetermined value relies on the temperature of the skin 17--thermal losses due to, inter alia, thermal contact resistance between plate 18 and skin 17 must be taken into account. Conversely, if the critical temperature has not yet been reached, then a red "NO GO" light 32 may light or flash to indicate that one should not yet inject the medication”). 

Regarding claim 3, Bronfeld teaches a device further comprising a wireless communication circuit connected to the processing device and configured to transmit the sensor data from at least one (Paragraph 0153:  “Medical information sensed by substance delivery system 40 may be communicated to medical personnel. For example, the information may be sent on-line (via the internet 70) to a personal computer (PC) 58 of medical personnel via the Internet or cellular communications and the like”).

Regarding claim 4, Bronfeld teaches a device wherein the wireless communication circuit is configured to pair with the external device (Paragraph 0153:  “For example, the information may be sent on-line (via the internet 70) to a personal computer (PC) 58 of medical personnel via the Internet or cellular communications and the like”), and to transmit the sensor data to the external device via the wireless link during delivery of the medication to the patient (Paragraph 0153:  “Information may be sent automatically (after a certain time interval or after a certain number of medical activities, for example) or by download request of a doctor (with or without consent of the patient), for example”).

Regarding claim 7, Bronfeld teaches a device further comprising an ISD software application provided to the external device that configures the external device to determine delivery infomatics using the sensor data (Paragraph 0153:  “Information may be sent automatically (after a certain time interval or after a certain number of medical activities, for example) or by download request of a doctor (with or without consent of the patient), for example”) comprising at least one of completion of medication delivery, completion of prescribed dosage, total amount of medication delivered, and time of medication delivery (Paragraph 0153:  “In such a manner, medical personnel or a pharmacy 59 may monitor usage of a drug”).

(Paragraph 0153:  “In such a manner, medical personnel or a pharmacy 59 may monitor usage of a drug. For example, if the patient has used up the drug, the medical personnel or pharmacy may order more of the drug, send the drug to the patient, and/or send a warning to the patient”).

Regarding claim 11, Bronfeld teaches a device wherein the processing device is configured to determine delivery infomatics using the sensor data (Paragraph 0153:  “Information may be sent automatically (after a certain time interval or after a certain number of medical activities, for example) or by download request of a doctor (with or without consent of the patient), for example”) comprising at least one of completion of medication delivery, completion of prescribed dosage, total amount of medication delivered, and time of medication delivery (Paragraph 0153:  “In such a manner, medical personnel or a pharmacy 59 may monitor usage of a drug”).

Regarding claim 12, Bronfeld teaches a device wherein the medication delivery device is one of a syringe and a pen injector (Paragraph 0149:  “In one embodiment of the invention, plunger 15 of syringe 12 is coupled or otherwise connected to an actuator 44”).

(Paragraph 0130:  “The cooling plate 18 is cooled to temperature T.sub.iPCCP prior to placing it on the skin 17. Once the cooling plate 18 reaches T.sub.iPCCP it placed on the skin 17 and cools it (i.e. the skin 17) in a cooling rate which significantly alleviates the pain and discomfort caused to the patient and even eliminates it completely”).

Regarding claim 16, Bronfeld teaches a device wherein at least one of the processing device and the external device is configured to use the sensor data to determine estimated total amount of medication delivered (Paragraph 0154:  “The medical information may include at least one of the following: time and date of beginning and end of an event (e.g., diabetic or epileptic attack), geographic location of the event (e.g., with GPS sensor), nature of event, results of event (e.g., information about administration of drug, name of drug, amount, how it was administered, was drug successful or not, diagnostic information)”).

Regarding claim 17, Bronfeld teaches a device wherein at least one of the processing device and the external device is configured to compare the estimated total amount of medication delivered with a prescribed medication dosage, and to operate an indicator to indicate when the estimated total amount of medication delivered is less than the prescribed medication dosage (Paragraph 0154:  “The medical information may include at least one of the following: time and date of beginning and end of an event (e.g., diabetic or epileptic attack), geographic location of the event (e.g., with GPS sensor), nature of event, results of event (e.g., information about administration of drug, name of drug, amount, how it was administered, was drug successful or not, diagnostic information)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bronfeld in view of Neta (US 20130237955 A1).
Regarding claim 2, Bronfeld teaches a device further comprising an indicator (Fig. 4-5, element 32 “light”) and the processing device sensor (Paragraph 0135:  “temperature sensor 26 may be connected to a microprocessor 28 that interprets the temperature sensed by sensor 26”). 
Bronfeld fails to teach a device wherein the processing device is configured to perform the designated operation by operating the indicator to indicate to the patient that medication delivery via the administration of the injection is complete in response to the processing device determining that the sensor data indicates that the patient's temperature sensed at the injection site began decreasing upon initiation of the injection and thereafter increasing to at least a designated amount in relation to the administration of the injection.
 Neta teaches a device operating the indicator to indicate to the patient that medication delivery via the administration of the injection is complete in response to the processing device determining that the sensor data (Paragraph 0119:  “the evaluation of the flow detector signal results in a binary signal that can be indicative for the presence or absence of a defect, malfunction or hazardous situation and can be favorably used for triggering corresponding alarms”) indicates that the patient's temperature sensed at the injection site (Paragraph 0206) began decreasing upon initiation of the injection and (Paragraph 0182:  “When there is "no flow", there can be no significant changes regarding the temperature gradient or the flow rate.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bronfeld to incorporate the temperature flow detection of Neta, because Neta allows for detection of defects/malfunctions within the delivery and can triggers respective alarms alerting of their presence (Paragraph 0117 of Neta).

Regarding claims 5, Bronfeld fails to teach a device further comprising an ISD software application provided to the external device to configure the external device to analyze the sensor data from the ISD comprising sensed temperatures at the injection site and 17WO 2017/189707PCT/US2017/029603 corresponding time stamps to determine flow rate of the medication from the medication delivery device to the patient.
Neta teaches a device further comprising an ISD software application provided to the external device to configure the external device (Paragraph 0217) to analyze the sensor data from the ISD comprising sensed temperatures at the injection site and17WO 2017/189707PCT/US2017/029603 corresponding time stamps to determine flow rate of the medication from the medication delivery device to the patient (Paragraph 0117:  “The volume of flow (e.g., drug dose) can thus be derived from, for example, computation of the area under the curve of time versus temperature differences and/or by evaluating the slope of this curve).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bronfeld to incorporate the temperature flow detection of Neta, because Neta allows for precision monitoring of analyte/drug administration (Paragraph 0117 of Neta).
 

Neta teaches a device wherein the ISD software application configures the external device to generate a curve representing determined changes in sensed temperatures at the injection site over time and calculate area under the curve to estimate a delivered dose from the medication delivery device (Paragraph 0117:  “The volume of flow (e.g., drug dose) can thus be derived from, for example, computation of the area under the curve of time versus temperature differences and/or by evaluating the slope of this curve).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bronfeld to incorporate the temperature flow detection of Neta, because Neta allows for precision monitoring of analyte/drug administration (Paragraph 0117 of Neta).

Regarding claim 9, Bronfeld fails to teach a device wherein the processing device is configured to associate time stamps with respective sensor data and to analyze the sensor data comprising sensed temperatures at the injection site and corresponding time stamps to determine flow rate of the medication from the medication delivery device to the patient.
Neta teaches a device wherein the processing device is configured to associate time stamps with respective sensor data and to analyze the sensor data comprising sensed temperatures at the injection site and corresponding time stamps to determine flow rate of the medication from the medication delivery device to the patient (Paragraph 0117:  “The volume of flow (e.g., drug dose) can thus be derived from, for example, computation of the area under the curve of time versus temperature differences and/or by evaluating the slope of this curve).  It would have been (Paragraph 0117 of Neta).

Regarding claim 10, Bronfeld fails to teach a device wherein the processing device is configured to generate a curve representing determined changes in sensed temperatures at the injection 18WO 2017/189707PCT/US2017/029603 site over time and calculate area under the curve to estimate a delivered dose from the medication delivery device.
Neta teaches a device wherein the processing device is configured to generate a curve representing determined changes in sensed temperatures at the injection 18WO 2017/189707PCT/US2017/029603 site over time and calculate area under the curve to estimate a delivered dose from the medication delivery device (Paragraph 0117:  “The volume of flow (e.g., drug dose) can thus be derived from, for example, computation of the area under the curve of time versus temperature differences and/or by evaluating the slope of this curve).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bronfeld to incorporate the temperature flow detection of Neta, because Neta allows for precision monitoring of analyte/drug administration (Paragraph 0117 of Neta).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bronfeld in view of Van Kaauwen (US 20040153031 A1).
Regarding claim 14, Bronfeld fails to explicitly teach a device further comprising a layer of material comprising arrangement of at least one of perforations or markings, the layer of material being disposed over an area of the patient's body comprising at least one injection site, the arrangement being configured to guide the patient where to inject.
(Paragraph 0012:  “provides an injection guide for identifying subcutaneous injection sites on different areas of a user's body. The injection guide is comprised of a flexible sheet having first and second surfaces, and a plurality of holes passing therethrough. The holes are associated with number indicia to indicate the days of the month” and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection device of Bronfeld to explicitly incorporate the perforations of Van Kaauwen, because it helps ensure the correct injection site, preventing potential tissue damage (Paragraph 0003 of Van Kaauwen).

Regarding claim 15, Bronfeld fails to teach a device wherein the arrangement comprises a plurality of the perforations or markings spaced a designated amount from each other, the designated amount selected to reduce development of lipodystrophy in the area of the patient's body.
Van Kaauwen teaches a device wherein the arrangement comprises a plurality of the perforations or markings spaced a designated amount from each other, the designated amount selected to reduce development of lipodystrophy in the area of the patient's body (Paragraph 0012:  “provides an injection guide for identifying subcutaneous injection sites on different areas of a user's body. The injection guide is comprised of a flexible sheet having first and second surfaces, and a plurality of holes passing therethrough. The holes are associated with number indicia to indicate the days of the month” and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection device of Bronfeld to explicitly (Paragraph 0003 of Van Kaauwen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791